Citation Nr: 0921744	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for reduced airway of 
the left nasal passage.

4.  Entitlement to service connection for a left foot 
disability.

5.  Entitlement to service connection for a right hip 
disability.

6.  Entitlement to service connection for a left hip 
disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left knee 
disability. 




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1997.  It appears he also served in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.    

The July 2004 rating decision also denied entitlement to 
service connection for tinnitus and for conditions of the 
lumbar and thoracic spine.  While the Veteran appealed these 
decisions, service connection was ultimately awarded by way 
of a January 2008 rating decision.  As such, these matters 
are no longer in appellate status.

In the Veteran's substantive appeal, he requested a hearing 
before the Board to be held at his local RO.  The matter was 
scheduled for March 2009.  Notice was sent to the address of 
record and was not returned as undeliverable.  The regularity 
of the mail is presumed.  The Veteran failed to appear.  
38 C.F.R. § 20.704(d).   The Board notes that while not 
requested, the Veteran was also scheduled for a hearing 
before a Decision Review Officer (DRO) in October 2006.  The 
Veteran asked that the hearing be rescheduled.  It was 
changed to January 2007.  The Veteran asked that the January 
2007 DRO hearing also be rescheduled.  The matter was then 
set for March 2007.  The Veteran failed to appear.  As such, 
there remain no outstanding hearing requests of record.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Depression was not incurred during the Veteran's active 
duty service, and did not manifest in the year following 
separation from service, and the preponderance of the medical 
evidence is against a finding that depression is otherwise 
related to service.  

3.  Sleep apnea was not incurred during the Veteran's active 
duty service, and did not manifest in the year following 
separation from service, and the preponderance of the medical 
evidence is against a finding that sleep apnea is otherwise 
related to service. 

4.  Reduced airway of the left nasal passage was not incurred 
during the Veteran's active duty service, and did not 
manifest in the year following separation from service, and 
the preponderance of the medical evidence is against a 
finding that such condition is otherwise related to service.  

5.  The competent medical evidence of record does not contain 
any currently diagnosed left foot disability.

6.  The competent medical evidence of record does not contain 
any currently diagnosed right hip disability.

7.  The competent medical evidence of record does not contain 
any currently diagnosed left hip disability.

8.  The competent medical evidence of record does not contain 
any currently diagnosed right knee disability.

9.  The competent medical evidence of record does not contain 
any currently diagnosed left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for depression are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for the establishment of service connection 
for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for reduced airway of the left nasal passage are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  The criteria for the establishment of service connection 
for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The criteria for the establishment of service connection 
for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

6.  The criteria for the establishment of service connection 
for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

7.  The criteria for the establishment of service connection 
for a right knee disability are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

8.  The criteria for the establishment of service connection 
for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in February 
2003, May 2003, and January 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in January 2007.    

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service private and 
VA medical records, and reports of VA examination dated in 
2004 and 2007.  The examination reports provide sufficient 
evidence to address the veteran's claims.  The Veteran has 
not identified any other evidence which has not been 
obtained.

The Board notes that an initial attempt, as well as a follow-
up request, was made to obtain private treatment records of 
the Veteran from Mount Carmel Urgent Care and Dr. M.  In 
August 2003, the Veteran was notified of the attempts to 
obtain records from these providers and asked to obtain such 
records himself.  No records have been received from either 
the providers or the Veteran.  Any further attempts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(1).
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and depression becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



1.  Depression

The Veteran contends that he is entitled to service 
connection for depression.  He has not set forth any specific 
incident as to service incurrence.  He simply asserts that he 
was treated off base during service for depression.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and, as 
discussed below, the appeal as to this issue must be denied.

In this regard, the Veteran's service treatment records from 
his active duty service are devoid of complaints, treatment, 
or diagnoses of depression.  The Veteran did not report any 
depression on his August 1997 separation Report of Medical 
History and in fact, denied a history of psychosis.  A 
corresponding medical examination (albeit only the second 
sheet) shows no diagnosis of depression.  

Records from the Air National Guard dated in 1998 and 1999 
were also devoid of complaints or treatment for depression.  
A May 1999 annual report of medical examination specifically 
indicated the Veteran denied any illness, condition which 
limited his ability to work, and treatment for any injury or 
illness.  Moreover, the Veteran denied suffering any injury 
or illness on active duty for which he did not seek 
treatment.  

Recently, records from around the time the Veteran was on 
active duty, have been associated with the claims folder.  
There is what appears to be an October 1, 1997, entry from 
Everett and Associates, which shows the Veteran underwent an 
initial evaluation.  The Veteran informed the provider that 
he had a relationship with a woman in Germany and when he 
returned (to the United States presumably), she rejected him.  
It is not clear who the record is from, but there is the 
following in brackets, "[chronic mild depression]." The 
Veteran was advised to seek psychotropic medications at the 
Air Force Base.  As noted above, the active duty medical 
records were devoid of any treatment or diagnosis of 
depression.

The mere fact that the Veteran sought treatment off base 
during his active duty service for what may have been mild 
depression is not enough to establish that chronic depression 
manifested during his active duty service.  38 C.F.R. § 
3.303(b).  Post-service, the first diagnosis of depression is 
in 2002, some five years after the Veteran's separation from 
active military service.  38 C.F.R. §§ 3.307, 3.309.  Other 
records from Dr. H dated in January 2003 and March 2003 
contain notations of depression; however, no nexus opinions 
were provided.  

This period without treatment (between separation from 
service in 1997 and the diagnosis in 2002) weighs heavily 
against the claim in that it fails to establish a continuity 
of symptomatology.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board notes that no medical professional, to 
include the May 2004 VA examiner, has provided a current 
diagnosis of depression, or any opinion linking the 
depression which was previously diagnosed to any aspect of 
the Veteran's period of service.  

Specifically, the May 2004 VA examiner indicated that no 
mental disorder was diagnosed after mental status 
examination.  The examiner noted the October 1997 entry 
delineated above; however, the examiner felt it was a casual 
declaration rather then a professional opinion as no formal 
diagnosis was recorded or treatment recommendations made.  
The examiner concluded that this entry did not indicate that 
the Veteran was clinically depressed during military service. 

In short, chronic depression was not shown during service or 
for more than 
five years after service.  38 C.F.R. §§ 3.307, 3.309.  
Furthermore, there is no medical evidence of record showing a 
current diagnosis of depression or that any previously 
diagnosed depression was related to some incident of military 
service.  Absent such a finding, service connection cannot be 
granted.  38 C.F.R. § 3.303.

The Board notes that when considering whether the criteria 
for a current diagnosis of depression are met however, 
ultimately the medical examinations, and other diagnostic 
reports dated as of or since the filing the claim for 
compensation benefits (in January 2003) would be most 
significant for this purpose.  See e.g., McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of a 
current disability may still be satisfied when a claimant has 
a disability at the time a claim for compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim).

The preponderance of the medical evidence of record 
accordingly does not establish the current existence of 
depression since the last notation from Dr. H in February 
2003.   As provided under VA law, a valid claim for service 
connection requires competent evidence of the current 
disability claimed.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).   See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."); 38 
U.S.C.A. § 1110.

When evaluating the appropriate medical diagnosis in this 
instance, consideration has been afforded to the 
comprehensive medical findings.  The Veteran's own assertions 
have likewise been reviewed, and the particular allegation 
that he currently experiences depression has been taken into 
account as providing plausible evidence of the same.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (indicating 
that a claimant who is a layperson is competent to provide 
his or her own observations within the scope of observation 
or experience).  On whether there is a basis for an actual 
diagnosis of depression, or other compensable chronic 
disability, however, this is essentially a medical 
determination, on which the Veteran's statements cannot be 
determinative without consistent clinical evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for 
depression is being denied. The preponderance of the evidence 
is unfavorable, and under these circumstances the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   



2.  Sleep Apnea

The Veteran contends that he is entitled to service 
connection for sleep apnea.  Specifically, he asserts that he 
was treated for sleep problems in service and that he has 
since been diagnosed with sleep apnea.  Having carefully 
considered the Veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, the Veteran's service treatment records show 
the Veteran complained of insomnia of a few weeks duration in 
May 1997.  He indicated that he could not get to sleep.  He 
was diagnosed with insomnia and prescribed Ambien as needed.  
The Veteran was to follow-up if it persisted.  There were no 
further complaints in service.  

The Veteran reported trouble sleeping on his August 1997 
separation Report of Medical History.  A corresponding 
medical examination (albeit only the second sheet) showed no 
diagnosis of a sleep disorder, to include sleep apnea.  

Records from the Air National Guard dated in 1998 and 1999 
were also devoid of complaints or treatment for sleep apnea.  
A May 1999 annual report of medical examination specifically 
indicated the Veteran denied any illness, condition which 
limited his ability to work, and treatment for any injury or 
illness.  Moreover, the Veteran denied suffering any injury 
or illness on active duty for which he did not seek 
treatment.  

The mere fact that the Veteran sought treatment for insomnia 
in service is not enough to establish that a chronic disorder 
like sleep apnea manifested during his active duty service.  
38 C.F.R. § 3.303(b).  Post-service, the first diagnosis of 
sleep apnea was after polysomnogram in February 2003, some 
six years after the Veteran's separation from active military 
service.  

This period without treatment (between separation from 
service in 1997 and the diagnosis in 2003) weighs heavily 
against the claim in that it fails to establish a continuity 
of symptomatology.  See Maxson, supra.  The Board notes that 
no medical professional, to include the May 2004 VA examiner, 
has provided an opinion linking sleep apnea to any aspect of 
the Veteran's period of service.  

Specifically, the May 2004 VA examiner indicated that it was 
not clear whether sleep apnea was related to active service, 
but he did not think that it was.  Moreover, the examiner 
stated that he could not resolve this issue without resorting 
to mere speculation.  

In short, sleep apnea not shown during service or for more 
than six years after service.  Furthermore, there is no 
medical evidence of record showing that the currently 
diagnosed sleep apnea was related to some incident of 
military service.  Absent such a finding, service connection 
cannot be granted.  38 C.F.R. § 3.303.

Though the Veteran contends that sleep apnea is related to 
his military service, there is no medical evidence on file 
supporting the Veteran's assertion and his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu,  2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert,  1 
Vet. App. at 55-57.    

3.  Reduced Airway of the Left Nasal Passage

The Veteran contends that he is entitled to service 
connection for a condition manifested by reduced airway of 
the left nasal passage.  Specifically, he asserts that he 
injured his nose in service.  Having carefully considered the 
Veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, the Veteran's service treatment records show 
the Veteran had a small abrasion at the bridge of his nose 
after he got hit while playing football in September 1996.  
The provider noted there was no septal hematoma.  The septum 
appeared basically midline.  There was some left sided 
swelling.  There was no facial bone tenderness.  The Veteran 
was diagnosed with nasal swelling and given 800 milligrams of 
Motrin for pain.  There were no further complaints in 
service.  

The Veteran reported some sinus problems with pressure and 
nasal congestion on his August 1997 separation Report of 
Medical History.  A corresponding medical examination (albeit 
only the second sheet) showed no diagnosis of a left nasal 
passage disorder, to include reduced airway.  

Records from the Air National Guard dated in 1998 and 1999 
were also devoid of complaints of, or treatment for, reduced 
airway of the left nasal massage.  A May 1999 annual report 
of medical examination specifically indicated the Veteran 
denied any illness, any condition which limited his ability 
to work, and any treatment for any injury or illness.  
Moreover, the Veteran denied suffering any injury or illness 
on active duty for which he did not seek treatment.  

The mere fact that the Veteran sought treatment for an 
abrasion of the bridge of the nose is not enough to establish 
that a chronic disorder of the left nasal passage, to include 
reduced airway, manifested during his active duty service.  
38 C.F.R. 
§ 3.303(b).  Post-service, the first complaints of left nasal 
obstruction are contained in the report of a VA examination 
in 2004, some seven years after the Veteran's separation from 
active military service.  

This period without treatment (between separation from 
service in 1997 and the complaints in 2004) weighs heavily 
against the claim in that it fails to establish a continuity 
of symptomatology.  See Maxson, supra.  The Board notes that 
no medical professional, including the May 2004 VA examiner, 
has provided an opinion relating left nasal obstruction to 
any aspect of the Veteran's period of service.  

Specifically, the May 2004 VA examiner indicated in his 
initial impression the Veteran reported nasal obstruction, 
which persisted since service; however, the overall 
impression was that decreased passage through the left nose 
was not caused by active duty.  The Board notes that an x-ray 
of the nasal bone showed a one millimeter bony fragment 
located adjacent to the superior tip of the nasal bone, but 
there was no indication that this was related to the incident 
in service.  The septum was intact with a slight deviation of 
the nasal septum to the left.  There was no soft tissue 
swelling.

In short, a chronic left nasal passage disorder  was not 
shown during service or for more than seven years after 
service.  Furthermore, there is no medical evidence of record 
showing that the currently diagnosed finding of decreased 
passage through the left nose was related to some incident of 
military service.  Absent such a finding, service connection 
cannot be granted.  38 C.F.R. § 3.303.

Though the Veteran contends that reduced airway of the left 
nasal passage is related to his military service, there is no 
medical evidence on file supporting the Veteran's assertion 
and his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu,  2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert,  1 Vet. App. at 55-57.    

4 - 8.  Left Foot, Bilateral Hips, and Bilateral Knees

The Veteran contends that he is entitled to service 
connection for disabilities of the left foot, bilateral hips, 
and bilateral knees.  Specifically, in his substantive appeal 
he asserted that he injured his left foot in service and that 
disabilities of the hips and knees are related thereto.  In a 
previous statement dated in April 2003, the Veteran indicated 
that he injured his left foot in Japan and had pain in the 
hips and knees from running, marching, and physical therapy.  
Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

In this regard, the Veteran's service treatment records are 
wholly devoid of complaints of injury to the left foot, 
bilateral hips, and bilateral knees.  Similarly,  they are 
negative for treatment or diagnoses of disabilities of the 
left foot, hips, and knees.  

Post-service, private medical records, VA outpatient 
treatment records, and reports of VA examination are also 
negative for diagnosed disabilities of the left foot, hips, 
or knees.  Specifically, upon VA examinations in May 2004, 
the Veteran did not complaint of, nor was he diagnosed with, 
any disability of the left foot, hips, or knees.

In short, disabilities of the left foot, bilateral hips, and 
bilateral knees were not shown during service.  Furthermore, 
there is no medical evidence of record diagnosing any current 
disability of the left foot, knees, or hips.  Absent a 
finding of a left foot, bilateral hip, or bilateral knee 
disability in service or current diagnosis thereof, service 
connection cannot be granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; see also Brammer, 3 Vet. App. at 225 ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").

Though the Veteran contends that he has left foot, bilateral 
hip, and bilateral knee disabilities that are related to his 
military service, there is no medical evidence on file 
supporting the Veteran's assertion and his statements do not 
constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claims, and 
the appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert,  
1 Vet. App. at 55-57.    


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for reduced airway of the 
left nasal passage is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


